DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election without traverse of species | in the reply filed on 11/09/21 is acknowledged. Claims 9-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species Il, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan Zope et al (U. S. Patent Application: 2019/0067094, here after Zope), further in view of Suvi P. Haukka et al (U. S. Patent Application: 2013/0189837, here after Haukka).
Claims 1, 3-5, and 7 are rejected. Zope teaches a method, comprising: exposing a substrate to a metal oxy-halide precursor (MoO2Cl2) and a reducing agent (Hz) to thereby deposit a film of the elemental metal (Mo) on the substrate [0097 last 3 lines, 0102-0103, 0105-0106]. Zope also teaches the flow rate of the molybdenum halide precursor may be less than 100 sccm [0103], and the flow rate of the reducing agent precursor is 15 slm[0107], in which the molar ratio of the reducing agent to the metal
oxy-halide precursor is between 100:1 and 10000:1 (considering PV=nRT). Although Zope does not teach oxygen content of less than 1%, however teaches Zope teaches the deposited film contains no more than 2 atomic percentage impurities (e.g. oxygen) [0125 lines 4-6]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [overlapping range] that corresponds to the claimed range. In re Malagari, 182 USPQ 549 (CCPA 1974). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing molybdenum metal on a substrate as Zope teaches where the oxygen content in the film is less than 1 atm%, because one having ordinary skill in the art can selected the portion of range corresponds to the claimed range. Zope teaches exposing of the substrate to metal precursor and reactant (reducing agent) comprising multiple cycles of ALD process [0109], but does not teach each cycle has multiple reducing agent pulses for each metal oxy-halide pulse. However, it is known in the art to divide pulses in multiple shorter pulses as Haukka teaches [0021, 0065]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing molybdenum metal on a substrate as Zope teaches and have each cycle with multiple reactant pulses for each metal oxy-halide pulse, because each reactant pulse can be divided to multiple shorter pulses with expectation of success.
Claim 2 is rejected as Zope teaches the film is deposited by atomic layer deposition [0099].
Claim 6 is rejected as Zope teaches the deposited film has impurity (also chlorine) concentration of less than 1 atomic percent [0125 lines 4-6], which is in fact covers the claim range.
Claim 8 is rejected as Zope teaches the substrate temperature during deposition is between 500°C and 550°C [0098].
Claim 11 is rejected. Although Zope does not teach the detail of ALD apparatus, however the ALD apparatus has to have gas source container (charge vessels) attached to the reactor, and since the gas flow of reducing agent is much more than gas flow of molybdenum oxy halide (about 1000 more) [0103, 0107], therefore the total
charge volume of the second set (reducing gas) is greater than that of the first set (molybdenum oxy halide precursor).
Claim 12 is rejected. Zope teaches the deposited film has impurity concentration of less than 1 atomic percent [0125 lines 4-6], therefore the film has more than 99 atomic% purity.
Claims 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan Zope etal (U. S. Patent Application: 2019/0067094, here after Zope), Suvi P. Haukka et al (U. S. Patent Application: 2013/0189837, here after Haukka), and further in view of James A. Fair et al (U. S. Patent: 6844258, here after Fair).
Claim 11 is rejected. Zope teaches deposition in of ALD apparatus [0102], and the ALD apparatus has to have gas source container (charge vessels) attached to the reactor. Zope also teaches gas flow of reducing agent is much more than gas flow of molybdenum oxy halide (about 1000 more) [0103, 0107]. Zope does not clearly teach details of ALD chamber. Fair teaches depositing molybdenum metal with ALD by molybdenum precursor and hydrogen reducing agent [column 5 lines 56-58, column 6 lines 19-25], and also teaches charging a first set of charge vessels with a molybdenum precursor (409) and charging a second set of charge vessels with hydrogen (407), wherein the total charge volume of the second set is greater than that of the first set [fig. 4, column 8 lines 26-38]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing molybdenum metal on a substrate as Zope teaches, where the charging vessel of H2 has more volume of charging vessel of Mo precursor, because it is the amount of reducing gas used is much more than refractory precursor for depositing refractory metal layer.
Claim 13 is rejected. Zope teaches a method, comprising exposing a substrate to alternate pulses of the molybdenum oxychloride precursor and hydrogen to thereby deposit a film of elemental molybdenum on the substrate [0104, 0102, 0106]. Zope also teaches the flow rate of the molybdenum halide precursor may be less than 100 sccm [0103], and the flow rate of the reducing agent precursor is 15 slm[0107], in which the molar ratio of the reducing agent to the metal oxy-halide precursor is between 100:1 and 10000:1 (considering PV=nRT). Zoe also teaches the deposited film contains no more than 1 atomic percentage oxygen (any impurity) [025 lines 4-6]. Although Zope teaches the deposition is via ALD [0104], and therefore there should be charging vessels for molybdenum oxychloride precursor and also charging vessel for reducing agent (hydrogen) and gas flow rate of hydrogen is much more than gas flow of molybdenum precursor [0103, 0107]. Zope teaches exposing of the substrate to metal precursor and reactant (reducing agent) comprising multiple cycles of ALD process [0109], but does not teach each cycle has multiple reducing agent pulses for each metal oxy-halide pulse. However, it is known in the art to divide pulses in multiple shorter pulses as Haukka teaches [0021, 0065]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing molybdenum metal on a substrate as Zope teaches and have each cycle with multiple reactant pulses for each metal oxy-halide pulse, because each reactant pulse can be divided to multiple shorter pulses with expectation of success. Zope does not clearly teach about details of ALD chamber. Fair teaches depositing molybdenum metal with ALD by molybdenum precursor and hydrogen reducing agent [column 5 lines 56-58, column 6 lines 19-25], and also teaches charging a first set of charge vessels with a molybdenum precursor (409) and charging a second set of charge vessels with hydrogen (407), wherein the total charge volume of the second set is greater than that of the first set [fig. 4, column 8 lines 26-38]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing molyodenum metal on a substrate as Zope and Haukka teach, where the charging vessel of H2 has more volume of charging vessel of Mo precursor, because it is the amount of reducing gas used is much more than refractory precursor for depositing refractory metal layer. It is also to skill of an ordinary skill in art to divide the second set charge vessels to multiple vessels. It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing molyodenum metal on a substrate as Zope, Haukka, and Fair teaches where the second set vessels have more charge vessels then the first one, because duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim 14 is rejected as Zope teaches molybdenum oxyhalide is MoO2Cl2 [0102].
Claim 15 is rejected. Zope teaches the deposited film has impurity (also chlorine) concentration of less than 1 atomic percent [0125 lines 4-6], which is in fact covers the claim range.
Claim 16 is rejected as Zope teaches the substrate temperature during deposition is between 500°C and 550°C [0098].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan Zope et al (U. S. Patent Application: 2019/0067094, here after Zope), Suvi P. Haukka et al (U. S. Patent Application: 2013/0189837, here after Haukka), further in view of Atsuko Sakata (U. S. Patent Application: 2015/0262939, here after Sakata).
Claim 17 is rejected. Zope does not teach directly depositing molybdenum on TiN. Sakata teaches depositing TiN prior to depositing molybdenum to increase adhesion between the molybdenum layer and dietetic(insulating) layer [0034]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing molyodenum metal on a substrate as Zope, Haukka where there is a TiN between the substrate and Mo layer, because it enhances adhesion.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan Zope et al (U. S. Patent Application: 2019/0067094, here after Zope), Suvi P. Haukka et al (U. S. Patent Application: 2013/0189837, here after Haukka), James A. Fair et al (U. S. Patent: 6844258, here after Fair), further in view of Atsuko Sakata (U. S. Patent Application: 2015/0262939, here after Sakata).
Claim 18 is rejected. Zope does not teach directly depositing molybdenum on TiN. Sakata teaches depositing TiN prior to depositing molybdenum to increase adhesion between the molybdenum layer and dietetic(insulating) layer [0034]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing molyodenum metal on a substrate as Zope, Haukka, and Fair teach where there is a TiN between the substrate and Mo layer, because it enhances adhesion.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhushan Zope et al (U. S. Patent Application: 2019/0067094, here after Zope), further in view of Atsuko Sakata (U. S. Patent Application: 2015/0262939, here after Sakata).
Claim 19 is rejected. Zope teaches a method, comprising: exposing a substrate to a metal oxy-halide precursor (MoO2Cl2) and a reducing agent (Hz) to thereby deposit a film of the elemental metal (Mo) on the substrate [0097 last 3 lines, 0102-0103, 0105-0106]. Zope also teaches the flow rate of the molybdenum halide precursor may be less than 100 sccm [0103], and the flow rate of the reducing agent precursor is 15 slm[0107], in which the molar ratio of the reducing agent to the metal oxy-halide precursor is between 100:1 and 10000:1 (considering PV=nRT). Although Zope does not teach oxygen content of less than 1%, however teaches Zope teaches the deposited film contains no more than 2 atomic percentage impurities (e.g. oxygen) [0125 lines 4-6]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [overlapping range] that corresponds to the claimed range. In re Malagari, 182 USPQ 549 (CCPA 1974). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing molybdenum metal on a substrate as Zope teaches where the oxygen content in the film is less than 1 atm%, because one having ordinary skill in the art can selected the portion of range corresponds to the claimed range. Zope does not teach directly depositing molybdenum on TiN. Sakata teaches depositing TiN prior to depositing molybdenum to increase adhesion between the molybdenum layer and dietetic(insulating) layer [0034]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing molyodenum metal on a substrate as Zope teaches where there is a TiN between the substrate and Mo layer, because it enhances adhesion.
Response to Arguments
Applicant's arguments filed 06/21/22 have been fully considered but they are not persuasive. The applicant argues the previous references do not teach the new limitation of amended claim1, however Haukka teaches breaking pulses to multiple pulses( see claim rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712